Case 6:20-cv-00176-JCB Document 90-3 Filed 05/21/21 Page 1 of 8 PageID #: 10342




                       Exhibit B
Case
Case6:20-cv-00176-JCB
     6:20-cv-00176-JCB Document
                       Document90-3
                                34-6 Filed
                                     Filed05/21/21
                                           05/15/20 Page
                                                    Page22of
                                                          of88PageID
                                                              PageID#:
                                                                     #: 10343
                                                                        1323



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

 R.J. REYNOLDS TOBACCO COMPANY;
 SANTA FE NATURAL TOBACCO
 COMPANY, INC.; ITG BRANDS, LLC;
 LIGGETT GROUP LLC; NEOCOM, INC.;
 RANGILA ENTERPRISES, INC.;
 RANGILA, LLC; SAHIL ISMAIL, INC.; and
 IS LIKE YOU INC.,                                           CIVIL ACTION NO. 6:20-cv-00176

                       Plaintiffs,
        v.

 UNITED STATES FOOD AND DRUG
 ADMINISTRATION; UNITED STATES
 DEPARTMENT OF HEALTH AND
 HUMAN SERVICES; STEPHEN M. HAHN,
 Commissioner of the United States Food and
 Drug Administration; and ALEX AZAR,
 Secretary of the United States Department
 of Health and Human Services,

                       Defendants.


                                DECLARATION OF KIM REED

        I, Kim Reed, declare under penalty of perjury that the following is true and correct to the

 best of my knowledge, information, and belief:

                             Introduction & Issues to be Addressed

        1.     I am Executive Vice President for Sales at ITG Brands, LLC (“ITGB”). ITGB was

 founded in 2015 and today is the third-largest tobacco company in the United States and

 manufactures several leading brands of cigarettes (such as Winston, Kool, Salem, Maverick,

 Montclair, and USA Gold). I have a bachelor’s degree from Wichita State University.
Case
Case6:20-cv-00176-JCB
     6:20-cv-00176-JCB Document
                       Document90-3
                                34-6 Filed
                                     Filed05/21/21
                                           05/15/20 Page
                                                    Page33of
                                                          of88PageID
                                                              PageID#:
                                                                     #: 10344
                                                                        1324



        2.      I have been employed by ITGB from 2019 to the present. In my current position,

 which I have held since June 2019, I have responsibility for management of the sales and marketing

 of all products in the ITGB portfolio.

        3.      In my role as Executive Vice President, I am a member of ITGB’s Senior

 Leadership Team, with responsibility for assisting the development of ITGB’s business strategy.

        4.      This declaration describes the numerous actions and significant costs that will be

 incurred by ITGB to comply with the new graphic-warning requirements imposed by the Food and

 Drug Administration (“FDA”) detailed in the Final Rule entitled “Tobacco Products: Required

 Warnings for Cigarette Packages and Advertisements” on March 18, 2020, 85 Fed. Reg. 15638

 (the “Rule”), issued under the Family Smoking Prevention and Tobacco Control Act, Pub. Law

 No. 111-31, 123 Stat. 1776 (2009) (the “Act”).

        5.      The Rule requires significant changes by ITGB for its cigarette brands in terms of

 package design and operationally from the current warning regime in which there are four specified

 Surgeon General’s warnings which must appear on the side of the pack (and elsewhere depending

 on the media or packaging) and rotate on a quarterly basis.         85 Fed. Reg. at 15688-90;

 Comprehensive Smoking Education Act, Pub. L. No. 98-474, 98 Stat. 2200, 2201–02 (1984). By

 contrast, the Rule now mandates 11 new warnings (text and graphics) that will appear on the top

 50% of the front and back of each pack (and elsewhere depending on the packaging or marketing

 media), imposes requirements regarding the appearance of the warnings on packaging (e.g., the

 required warning must be positioned such that the text of the required warning and the other

 information on that panel of the package have the same orientation), and requires random and

 equal distribution of the warnings during manufacturing over the course of a year, within a

 commercially reasonable tolerance. 85 Fed. Reg. at 15688-90.



                                                  2
Case
Case6:20-cv-00176-JCB
     6:20-cv-00176-JCB Document
                       Document90-3
                                34-6 Filed
                                     Filed05/21/21
                                           05/15/20 Page
                                                    Page44of
                                                          of88PageID
                                                              PageID#:
                                                                     #: 10345
                                                                        1325



        6.      FDA recognizes that implementing changes of this magnitude is a significant

 undertaking and has provided fifteen months for manufacturers to do so from the publication date

 of the Rule. Specifically, the Rule’s graphic-warning requirements apply to cigarette packaging

 manufactured on or after the effective date (fifteen months after the date the Rule is published) of

 June 18, 2021, and prohibits any cigarette packaging introduced into commerce on or after thirty

 days after that effective date that fails to bear the new warnings. 85 Fed. Reg. at 15694-95, 15709.

                             Implementation of Packaging Changes

        7.      As noted above, the Rule requires that ITGB changes the packaging graphics on

 every style of packaging and cartons for each of its cigarette products. ITGB has over 121 separate

 stock keeping units (“SKUs” or, colloquially, “styles”) of cigarette products. These products are

 packaged in individual packs, cartons, and cases. As a result, ITGB will need to revise and produce

 over 121 distinct printed packaging (pack and carton) designs.

        8.      In order to comply with the Rule, ITGB must take the following steps:

        9.      First, ITGB employees, as well as affected suppliers must determine the steps and

 resources necessary to modify the current printing process to accommodate the number of

 packaging revisions required as well as to comply with the Rule’s requirement relating to the

 random and equal display and distribution of the required warnings.

        10.     Second, to print the redesigned packaging, ITGB must purchase between 263 and

 976 printing cylinder bases and additional tooling (e.g., cutting, creasing and embossing tools).

 The blank metal printing cylinders must each be engraved to apply the ink for the redesigned

 cigarette packaging. The cost of these cylinder bases, additional tooling and engraving is estimated

 to range from $2.862 million to $3.834 million. Some of these costs have already been incurred,

 but a large proportion of this amount has not yet been incurred. For example, the work to engrave



                                                  3
Case
Case6:20-cv-00176-JCB
     6:20-cv-00176-JCB Document
                       Document90-3
                                34-6 Filed
                                     Filed05/21/21
                                           05/15/20 Page
                                                    Page55of
                                                          of88PageID
                                                              PageID#:
                                                                     #: 10346
                                                                        1326



 the cylinders will take at least five months and must begin within ten months after the Rule is

 published.

        11.     Third, ITGB must retain graphics design firms and/or marketing firms to create the

 redesigned packaging to work with the companies’ brand teams. This will be time-consuming and

 expensive. Since the Rule significantly alters and severely limits the physical space for brand

 graphics and text on cigarette packaging, it is necessary to carefully evaluate these designs. This

 work must commence immediately. I estimate that it will take eight months to complete and

 require approximately 5,000 hours of employee and supplier time, and cost ITGB more than

 $945,000.00, and must begin shortly after the final Rule is published.

        12.     Fourth, ITGB must then devote substantial employee time to review and approve

 the redesigned cigarette packaging and operational changes necessary to implement the Rule. The

 approval process will be extensive given the magnitude of the required packaging changes and the

 accompanying manufacturing and operational implications of the Rule. Numerous departments—

 including Consumer Marketing, Consumer Relations, Legal and External Affairs, Scientific and

 Regulatory Affairs, Manufacturing, Operations, Procurement, Product Development, and Trade

 Marketing, among others—will need to be involved, and this review and approval process will

 take eight months to complete. These activities are estimated to require at least 10,000 hours of

 employee time, collectively.

        13.     Finally, after modified packaging designs have been approved, the cylinders to print

 them must be engraved, as described above in paragraph 10.

        14.     Our ability to produce necessary inventory and compliant packaging, and the timing

 to do so, is further complicated and may be delayed by the ongoing COVID-19 public health

 emergency. The operations of many of the vendors, firms, and other third-parties on which we



                                                 4
Case
Case6:20-cv-00176-JCB
     6:20-cv-00176-JCB Document
                       Document90-3
                                34-6 Filed
                                     Filed05/21/21
                                           05/15/20 Page
                                                    Page66of
                                                          of88PageID
                                                              PageID#:
                                                                     #: 10347
                                                                        1327



 rely for designing, supplying materials for, and printing the redesigned packages have been

 disrupted by both the pandemic and related state and local restrictions on their operations. The

 COVID-19 pandemic continues to rapidly evolve, and these third-parties and our business may be

 further impacted in ways that are highly uncertain and cannot be predicted with confidence.

                         Implementation of Other Marketing Changes

        15.     The Rule’s revised warnings must be revised not only in packaging, but also in

 advertising. The Rule requires the top 20% of all advertising to contain the modified warning,

 thus existing brand advertising will also need to be revised. Most immediately, this impacts brand

 websites and retail point-of-sale advertising. For example, ITGB will need to redesign, print and

 replace numerous point-of-sale communications at each of approximately 102,000 contracted

 retailers. New warning compliant advertising will need to be designed, coded (for brand websites),

 or printed and installed (removing non-compliant advertising in the process) (for point of sale).

 This work is estimated to involve 182 hours of employee and supplier time and cost approximately

 $945,000.00.

                Deadline to Switch to Manufacturing of Redesigned Packaging

        16.     In order to produce the inventory necessary to comply with these deadlines, ITGB

 will need to begin manufacturing cigarettes in compliant packaging beginning at least three months

 prior to the Rule’s effective date. If the Rule were invalidated after this point, ITGB would have

 an inventory of cigarettes carrying the invalidated warnings and reflecting costs exceeding

 $61,680,000 in finished product because cigarette packages that fail to carry the correct FDA-

 mandated warning are “misbranded” under the Act and could not be lawfully sold. 85 Fed. Reg.

 at 15692. These “misbranded” cigarettes cannot be re-packaged, and the value of the reclaimed




                                                 5
Case
Case6:20-cv-00176-JCB
     6:20-cv-00176-JCB Document
                       Document90-3
                                34-6 Filed
                                     Filed05/21/21
                                           05/15/20 Page
                                                    Page77of
                                                          of88PageID
                                                              PageID#:
                                                                     #: 10348
                                                                        1328



 tobacco is nominal. In addition, it is estimated that ITGB would incur costs of approximately

 $4.25 million in unusable packaging materials.

                      Impact on Preferred Advertising and Promotion Strategies

         17.     The Rule’s required warnings for packaging, branding, and advertising will prevent

 ITGB from implementing preferred packaging, branding, advertising, and promotional strategies

 that ITGB would have otherwise pursued. The Rule’s required warnings will also disadvantage

 ITGB relative to its larger competitors by limiting the amount of information ITGB can provide to

 adult smokers about its products, including by limiting the branded portion of the product

 packaging that will be visible to adult smokers on retail shelves.

                                       Effect of Temporary Stay

         18.     Although a four-month temporary stay of the effective date of the Rule (including

 interim compliance dates) has been granted, ITGB has already begun the steps described in

 paragraphs 9-12 and 15 above for compliance, and must continue with these steps now to meet the

 Rule’s deferred effective date. For example, ITGB has begun working with the companies’ brand

 teams to create and evaluate the redesigned packaging, a process that will take at least thirteen

 months and must begin immediately in order to ensure compliance with the effective date. For the

 other steps described above, while the stay might result in a brief, four-month delay in

 implementing those steps, ITGB will still incur these harms and costs, absent preliminary

 injunctive relief.




                                                  6
Case
Case6:20-cv-00176-JCB
     6:20-cv-00176-JCB Document
                       Document90-3
                                34-6 Filed
                                     Filed05/21/21
                                           05/15/20 Page
                                                    Page88of
                                                          of88PageID
                                                              PageID#:
                                                                     #: 10349
                                                                        1329



                                    Summary and Conclusion

        19.     For the reasons described above, the logistical, design and planning issues to

 implement the Rule on a nationwide basis are extraordinary. Absent relief from the Court, ITGB

 will have no choice other than to continue with efforts to implement the Rule, as detailed above,

 during the period while the legality of the Rule is determined.



                                              ___________________________________
                                              Kim Reed
                                              Executive Vice President, Sales
                                              ITG Brands, LLC

                                              May 14, 2020




                                                  7
